BROSKY, Judge,
dissenting:
I respectfully dissent from the majority’s view. We are called upon, according to the majority, to decide whether accrued work loss is to be calculated by net income loss or gross income loss for purposes of determining the period of limitation.
The majority states “we must determine whether, for the purpose of § 1009.106(c)(1) [the limitations section], appellant commenced the action within two years after his accrued work loss equaled [sic] $15,000, within the meaning of § 1009.106(a)(1).” It is very important to note that nowhere in the limitations section of the No-fault Act is there language allowing for the bringing of an action within two years after the victim’s accrued work loss equals $15,-000. This particular approach to addressing the timeliness of the action was born of judicial construction by our Supreme Court in Kamperis v. Nationwide Insurance Co., 503 Pa. 536, 469 A.2d 1382 (1983). The Kamperis Rule, as it has been called, was created when the court considered the two separate limitations periods under the Act—two years from loss and four years from date of accident—in connection with the $15,000 work loss limitation of the Act, and also in connection with the fact that work loss is construed as a continuing series of losses, one occuring each and every time a victim misses a periodic paycheck. For the reasons that follow, I believe that to the extent the limitations section of the Act is going to be construed to allow an action to be commenced within two years of accrual of $15,000 in work loss, the $15,000 figure must be calculated to be consistent with recoverable work loss benefits.
From a logical standpoint, the Kamperis rule would have to be thought of as either a modification of either or both of the limitations provisions of the Act, or an interpretation of *84the date a victim “suffers the loss”, perhaps this itself being a modification of sorts, as the critical point in starting the two-year limitation provision. The majority’s position, too, would have to be considered as such if it is given that pre-Kamperis the period began running on the first lost paycheck. Although not posed by the majority, the Kamperis rule could be construed to possibly shorten the outer limitation of four years by mandating that the suit be brought within two years of accruing a $15,000 work loss. Yet no decisions of our appellate courts have construed the Kamperis case in this fashion. Instead, all the decisions, as does the majority’s today, appear to recognize the rule as allowing a victim more than two years from the first lost paycheck to file an action without prejudice. In essence the start of the two year period is delayed until the victim hits a work loss total of $15,000. In this respect, we must conclude that the limitations section was being construed in Kamperis in a pro-victim fashion. Although it is not clear in Kamperis whether the court contemplated the $15,000 work loss figure be computed based upon gross work loss or compensable loss under the Act, I believe logic and policy require a holding that compensable loss controls.
If the Kamperis rule is construed as defining the date of loss in work loss cases as the date when the compensable maximum is reached, and further loss will not be compensable under the Act, many positive things could result. The victim would be granted the customary two year period to bring an action but that period would begin at the time his claim matures and his entitlement is cognizable. This prevents the victim from being put in a position where he has to negotiate or take other steps to collect his entitlement during a time when that entitlement is continually changing and still uncertain due to the continuing series of losses. It would also appear to prevent an artificial limitation on recovery resulting from the fact that an individual might suffer an ultimate net work loss of $15,000, but not within any two year period due to receiving other off-setting *85benefits.1
As has become apparent, the Act is quite capable of confusing both lay people and the legal profession as to the accruing of benefits and rights under the Act, especially when the victim is receiving collateral benefits from other sources. Undoubtedly, if the two year period is started on the date of the first lost paycheck, the victim’s claim will remain in a state of flux and uncertainty for much of the two year period, hampering effective assessment of the claim and recovery efforts as well. However, by preserving the four year limitation, the insurer is not unduly prejudiced by delinquent actions.
In contrast, if the Kamperis rule is computed on a strictly gross loss analysis, irrespective of compensable work loss, the rule would very often promote no logical end or goal. The present case illustrates the relative incongruity of using strictly a gross loss analysis. Appellant would have reached the $15,000 gross loss limit prior to missing six months of work. Yet due to receiving workmen’s comp benefits his entitlement under the Act would be substantially below that figure. Upon reaching $15,000 in gross loss, it would be extremely difficult to predict what appellant’s eventual entitlement would be.
Indeed, under the gross loss approach, it is possible that appellant’s entitlement would not be knowable until just prior to the period running or even possibly after the period ran. Would there be any logic in allowing appellant an additional six months to bring an action for work loss benefits under such circumstances? Would appellant really *86be any better off than if the two year limitation had begun running on the first missed paycheck? Under such circumstances the gross loss analysis would result in a rather arbitrary extension of six months yet would neither benefit the victim nor the insurer to any noticeable extent. Contrast appellant’s situation with that of an individual who was earning only $750 per month in gross wages and missed work due to an accident. If this individual were receiving no other benefits which would adjust his compensation under the Act, his gross work loss would coincide with his entitlement under the Act. It would then take 20 months for him to reach $15,000 in gross wage loss and under the majority’s interpretation, he would be extended another 24 months to bring an action. Why should this hypothetical individual be treated differently than appellant simply because, by fortuity, his gross loss is not as great as appellant’s and is the same as his entitlement under the Act? Further, to the extent this hypothetical individual is given a full two years from the date in which his entitlement would have reached the statutory maximum of $15,-000, why should appellant not be afforded the same courtesy or benefit?
The majority’s position is flawed, I believe, by its insistence upon construing Kamperis by inserting Act definitions. The majority examines the Supreme Court’s statement that an action may be commenced “within two years after the victim’s accrued work loss equals the maximum amount recoverable under the Act for work loss, $15,000 ...” The majority then concludes that the legislature equated the terms “loss”, “work loss” and “gross income” in drafting the No-fault Act and intellects that perceived meaning of the term “accrued work loss” into the Supreme Court’s statement or interpretation of when an action may be commenced. This may be a logical step if the $15,000 accrued work loss provision was, itself, set forth in the Act. However, it was not, but was instead set forth in Kamperis. The Supreme Court does not indicate with any specificity that this $15,000 figure should be computed on a gross *87loss basis, nor do they indicate that accrued work loss should be defined according to terms in the Act.
Consequently, it does not necessarily follow that an isolated definition in the Act should control the judicial construction of the starting date for limitations purposes as set forth in Kamperis. It is equally appealing, in my opinion, that for purposes of limitations periods, the Court was choosing to treat the “continuing series of losses” as one loss in a state of flux maturing at the time of the “last loss”. Further, when the Court states “within two years after the victim’s accrued work loss equals the maximum amount recoverable under the Act for loss, ...” the court could just as well have been focusing on the point where one reaches maximum entitlement under the Act.
As this case shows, one could reach a point of loss of gross wages of $15,000 without being anywhere close to reaching the “maximum amount recoverable under the Act.” Construed in this fashion, reaching the point of maximum entitlement, a recoverable work loss of $15,000, would always be a relevant event. However, as this case demonstrates, reaching $15,000 in gross lost wages could be totally irrelevant to entitlement under the Act, provide little predictive value as to eventual entitlement, as well as provide for very arbitrary limitations periods. Although, as the majority points out, the Supreme Court does refer to Act definitions earlier in the Kamperis opinion, they then embark upon a discussion of the broad remedial purpose of the Act in an apparent attempt to reconcile the limitations period of the Act with the fact that one suffers a continuing series of losses. 469 A.2d at 1384. Then, recognizing the limits upon recovery for work loss, the Court sets forth the limitations provision under discussion here. Inasmuch as the Court was apparently attempting to effectuate the broad remedial purposes of the Act, it does not follow that they would wish the narrowest possible construction of the so-called Kamperis rule, which is what the majority has propounded here.
*88In short, I believe a careful analysis of the Kamperis rule will reveal that applying a' gross income loss analysis in every case would result in arbitrary extensions of the two-year period for filing an action while not necessarily advancing any recognizable goal or purpose. Secondly, I believe that, while upon a first reading the attempt to construe such terms as “accrued work loss” according to the definitions in the Act sounds logical, a closer reading will indicate this is not necessarily so when the accrued work loss of $15,000 rule is born of judicial construction and not set forth in the Act itself, and where this rule was born in the spirit of construing the Act to further broad remedial purposes. Thirdly, it is apparent that this issue was not present in the Kamperis case as Mr. Kamperis was killed in the accident which brought rise to that case, and, as such, there was not a situation where an individual was receiving periodic workmen’s compensation benefits.
In contrast, if the $15,000 accrued work loss is construed as the point where one’s entitlement under the Act “equals the maximum amount recoverable under the Act for work loss, $15,000 ... ”, then that point in time would always be relevant as the point where one’s entitlement has been exhausted and the claim against the insured fully matured. The insurer’s interest in timely claims would be protected by either the two year limitation from maturation of the claim or the four year limitation from date of accident. This construction would also serve the goal of allowing the claimant the customary two years to negotiate a settlement or take other steps necessary to recover his claim after the full extent of his claim is known while making sure the claimant is fully compensated for allowable work loss benefits to the extent of the Acts’ $15,000 limitation.
Lastly, I believe we should not be too quick to disregard and overrule the decision in Augostine v. Pennsylvania National Mutual Casualty Insurance Co., 338 Pa.Super. 15, 487 A.2d 828 (1984). At this point I hope I have demonstrated that the key issue before us today is not how the term accrued work loss would be construed under *89definitions in the Act, but what was within the Supreme Court’s contemplation when it construed the limitation provision of the Act to allow commencement of a suit “within two years after the victim’s accrued work loss equals the maximum amount recoverable under the Act for work loss, $15,000 ...” As such, the Supreme Court’s understanding is the controlling factor in the case before us.
It should not escape notice that Augostine was authored by Justice Roberts, sitting specially on the Superior Court, who participated in the Kamperis decision as Chief Justice of our Supreme Court. Justice Roberts indicates in Augostine that application of the Kamperis rule requires exclusion of workmen’s compensation benefits. Having participated in the development of the Kamperis rule, I would defer now, as I did in Augostine, to Justice Robert’s understanding of the proper application of that rule. For the above stated reasons, I dissent.

. This could occur because the two year limitation has been construed to limit recovery to recoverable losses occurring within the preceding two year- period rather than mandating the bringing of an action within two years of the first loss. See Murphy v. Prudential Property & Casualty Insurance Co., 503 Pa. 528, 469 A.2d 1378 (1983) and Miller v. Prudential Property & Casualty Insurance Co., 344 Pa.Super. 28, 495 A.2d 973 (1985). Consequently, if one waited until suffering §15,000 in net loss of earnings, and this figure was out reached within two years of the first loss, then recovery would be limited to the net loss suffered in the two years preceding the bringing of the action. See Miller.